DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of 11-20 in the reply filed on 10/04/2021 is acknowledged.

Drawings
The drawings were received on 03/05/2020.  These drawings are acceptable. 

Claims Status
Claims 11-20 are elected in light of the restriction mailed on 08/04/2021 and claims 1-10 are withdrawn as being directed to non-elected invention. Therefore, claims 11-20 are pending for examination in this Office action. 

Claim Objections
Claims 11-20 objected to because of the following informalities.
Regarding claim 11, there is insufficient antecedent basis for the term “the at least one security parameter”. 
Regarding claim 18, there is insufficient antecedent basis for the term “the at least one sensor”. 
Regarding claim 20, the term “NFC” needs to be completely spelled out at least once. 
Claims 12-17 and 19 are objected to for being dependent on objected base claim 11.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication device configured for: receiving…receiving…receiving…and transmitting”, “a processing device configured for: analyzing…generating…analyzing…and generating”, “a storage device configured for storing…” in claim 1; similarly the claimed limitation are recited in claims 12-17, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 17, 19 and20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a communication device configured for: receiving…receiving…receiving…and transmitting”, “a processing device configured for: analyzing…generating…analyzing…and generating”, “a storage device configured for storing…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Randazzo et al. (Randazzo; US 2013/0143527).
As per claim 11, Randazzo teaches a system for facilitating supervision of individuals based on geofencing (see e.g. FIGS. 1-5), the system comprising: 
a communication device (one or more communication devices; see e.g. FIGS. 1-3d) configured for: 
receiving at least one parameter from at least one supervisor device associated with at least one supervisor (receiving one or more parameters, i.e. management information including notification activation information, from a master device associated with a master user; see e.g. FIGS. 3b-3d and para. [0046-47]); 
receiving a geographical location from the at least one supervisor device (the received management information comprises a geographical restriction; see e.g. para. [0011] and [0015]); 
receiving at least one supervisee data associated with a supervisee from at least one supervisee device (one or more data associated with remote mobile device[s] or controlled device[s] 140 is received from the remote mobile device[s] or the controlled device[s] 140; see e.g. FIGS. 3b and 3c); and
transmitting a supervision notification to the at least one supervisor device (a notification is transmitted to master user or master user device 110; see e.g. FIG. 3c and 3d); 
a processing device (the remote device 140 as well as the servers 130 comprises one or more processing devices) configured for: 
analyzing the geographical location based on at least one security parameter (the received management information, which comprises location information as discussed earlier, is at least partly analyzed/processed at the server 130 as well as the remote device[s] 130 upon receiving the management information; se e.g. para. [0081-82]); 
generating a geofence corresponding to a geographical area based on the analyzing (the management information includes a geographic boundary, see e.g. para. [0014], which means the remote mobile device/the controlled device or the remote servers can generate a geofence corresponding to a geographical area based on the analyzing of the received management information); 
analyzing the at least one supervisee data based on the geofence (one or more data associated with the remote device[s] is analyzed based on the defined boundary or geofence; see e.g. para. [0014] and [0061]); and 
generating the supervision notification based on the analyzing of the at least one supervisee data (a notification, a restriction or both can be outputtped based on the analyzing of one or more data associated with the remote device[s]; see e.g. FIGS. 3a-3d, para. [0014-15], [0049-50] and [0061]); and 
a storage device configured for storing the at least one supervisee data and the supervision notification (the master device, the server and the remote mobile device at least comprise a storage device wherein the one or more of these storage device[s] can, at least temporarily, store the notification [since the notification is generated by the remote device[s] and sent to servers and eventually the master user device] or data associated with the remote device[s] i.e. location information [see e.g. para. 0014, ], time information [see e.g. para. 0015], movement information [see e.g. para. 0055], and so forth). 
As per claim 12, the system of claim 11 as taught by Randazzo, wherein the communication device is further configured for receiving at least one location indication associated with the geographical area from the at least one supervisor device (as discussed in analysis of merits of claim 11, one or more communication devices receive a management data which comprises one or more location indications), wherein the processing device is further configured for: 
identifying at least one location corresponding to the at least one location indication (the generated notification is outputted when location, movement or time breach occurs, which means at least one location is identified and it is determined whether the location corresponds or not to the preset boundary or location; see e.g. para. [0061]); 
analyzing the at least one supervisee data based on the at least one location (the geographic location or position of the remote device[s] is analyzed based on the set boundary or location; see e.g. para. [0061]); and 
determining a location anomaly based on the analyzing of the at least one supervisee data based on the at least one location, wherein the generating of the supervision notification is based on the determining (as discussed, a geographic location breach is determined and a notification is generated based on the breach; see e.g. para. [0014-15], [0049-50] and [0061]). 
As per claim 13, the system of claim 11 as taught by Randazzo, wherein the supervision notification comprises at least one supervisee event (the generated notification comprises at least one event i.e. restriction/notification condition has been met by the remote device; see e.g. FIG. 3d), the event is associated with at least one action, i.e. geographic location, time, or movement breach as discusses earlier), wherein the processing device is further configured for: 
determining the at least one action based on the supervision notification (one or more action can determined based on the notification i.e. sending the notification to the master device; see e.g. FIG. 3d); and 
performing the at least one action based on the determining, wherein the at least one action comprises an establishment of a communication session between the at least one supervisor device and the at least one supervisee device (the at least one action of the sending the notification to the master device is performed, see e.g. FIG. 3d, wherein the action is an establishment of [indirect] communication session between the master device and the remote device). 

As per claim 14, The system of claim 11 as taught by Randazzo, wherein the processing device is further configured for identifying the supervisee based on the analyzing of the at least one supervisee data (the one or more processing devices can identify the remote devices based on analyzing of geographic location, movement, and/or time data as discussed earlier), wherein the storage device is configured for retrieving supervisee profile data associated with the supervisee based on the identifying, wherein the generating of the supervision notification is based on the retrieving (the disclosed system outputs indication or notification to one or more master devices as discussed earlier, see also FIG. 3c and 3d, wherein the master device[s] and remote device[s] are associated, see e.g. FIG. 3a, stored and retrieved for outputting the notification). 
As per claim 18, the system of claim 11 as taught by Randazzo, wherein the at least one supervisee device comprises at least one sensor (the disclosed system comprises one or more sensors for detection one or more signals generated by its user, i.e. movement of the user, travelling beyond a certain radius and so forth; see e.g. para. [0055] and [0061]), wherein the at least one sensor is configured for detecting at least one signal made by the supervisee (wherein the sensor detects one or more signals generated by the user i.e. movement, travelling beyond certain boundary etc.), wherein the at least one sensor is configured for generating the at least one supervisee data based on the detecting (the notification or restriction is made when the one or more sensors detect the user associated with the remote devices has breached a physical boundary or a movement beyond a threshold; see e.g. para. [0027], [0055] and [0061]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randazzo as applied to claim 11 above, and further in view of Eaton, JR. et al. (Eaton; US 2011/0106561).
As per claim 15, the system of claim 11 as taught by Randazzo, but fails to teach that the processing device is further configured for: identifying at least one object associated with the supervisee based on the analyzing of the at least one supervisee data; and determining a lethality of the at least one object based on the identifying, wherein the generating of the supervision notification is based on the determining. 
Eaton, however, identifying at least one object associated with supervisee based on analyzing of the at least one supervisee data (an object associated with a supervised device, see e.g. para. [0031], is identified based on analyzing of one or more data associated with the; see e.g. i.e. IV pump is low on fluids; see e.g. para. [0035]); and determining a lethality of the at least one object based on the identifying, wherein generating of the supervision notification is based on the determining (determining a lethality of the object as being not appropriate for use [not using an appropriate medical device can have lethality equal to 1 and using an appropriate medical device can have lethality equal to zero], see e.g. para. [0003], based on the identifying, see e.g. para. [0035], wherein an alert is generated based on the determining; see e.g. para. [0033-34]). 
Randazzo and Easton are in a same or similar field of generating a notification or alert based on a condition, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of generating an alert including location data which in turn improve the notification value. 
As per claim 17, the system of claim 11 as taught by Randazzo, wherein Randazzo further teaches that the geographical area corresponding to a boundary or radius can represent a building, see e.g. para. [0061], but fails to teach that the storage device is further configured for retrieving a blueprint associated with the building, wherein the processing device is further configured for analyzing the blueprint and the at least one supervisee data; and determining a location of the supervisee on the blueprint based on the analyzing of the blueprint and the at least one supervisee data, wherein the generating of the supervision data is based on the determining. 
Eaton, however, teaches retrieving a blueprint associated with the building (presenting an alert along with corresponding location of the alert with a blueprint of healthcare environment, see e.g. para. [0003], which means blueprint of the healthcare facility is retrieved; see also para. [0048]), wherein processing device is further configured for analyzing the blueprint and at least one supervisee data (the blueprint and at least one supervised data is analyzed i.e. IV pump is low on fluids or below a threshold; see e.g. para. [0003] and [0035]); and determining a location of the supervisee on the blueprint based on the analyzing of the blueprint and the at least one supervisee data, wherein the generating of the supervision data is based on the determining (location of the supervised device on the blueprint is determined based on the blueprint, as discussed earlier, and supervisee data i.e. clinical device identifier, for example, see e.g. abstract and para. [0031]).
. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randazzo as applied to claim 11 above, and further in view of Thalhofer (Thalhofer; US 2019/0130722).
As per claim 16, the system of claim 11 as taught by Randazzo, wherein Randazzo teaches receiving at least one data associated the geographical area corresponding to the geofence (as discussed earlier, one or more data associated with geographic location corresponding to a geographic boundary i.e. the boundary is breached for example, see e.g. abstract and para. [0014]), wherein the processing device is further configured for: analyzing the at least one data (one or more processing devices inside the controlled or remote devices 140 or the servers 130 analyze the data and notification/restriction is issued in response, see e.g. FIGS. 3a-3d, as discussed previously); and determining at least one threat based on the analyzing of the at least one data, wherein the generating of the supervisor notification is based on the determining (a threat is determined and the notification/restriction is issued as discussed; see e.g. para. [0061]). 
Randazzo does not explicitly teach that the data is environment data.  
Thalhofer, additionally, teaches a communication device is further configured for receiving at least one environment data associated the geographical area [corresponding to the geofence] (a sensor receives environment data associated with the geographical area the device is location in; see e.g. para. [0027]), wherein processing device is further configured for: analyzing the at least one environment data (a processor can process or analyze the received environmental data; see e.g. para. [0024-27]); and determining at least one threat based on the analyzing of the at least one environment a threat based on the analysis or the processing and a notification is issued based on the determining; see e.g. para. [0027] and FIG. 6). Randazzo and Thalhofer are in a same or similar field of generating an alarm or alert when preset condition is met, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety of the user associated with monitored devices. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randazzo as applied to claim 11 above, and further in view of Silberschatz (Silberschatz; US 2019/0279481) with provisionally filed application No. 62/639,799. 
As per claim 20, the system of claim 11 as taught by Randazzo, wherein the supervisee is associated with at least one identification (the one or more remote devices and the corresponding user as associated with a device identifier; see e.g. para. [0043]), wherein the communication device is further configured for receiving at least one indication corresponding to the at least identification from the at least one supervisee device (one or more notifications can be received by the servers and the master device from the remote devices, see e.g. FIGS. 3a-3d, wherein the notification is corresponding to identification of the remote device[s]; see e.g. para. [0043] and [0074]), wherein the processing device is further configured for identifying the supervisee based on the at least one indication (the processing device[s] in the remote devices and/or in the servers would identify the remote devices based on the identification[s] of the remote devices; see e.g. para. [0074]), wherein the generating of the supervision notification is based on the identifying (the notification is generated which includes identifying information of the remote device and issue the notification based on the identifying information to the corresponding master device, see e.g. FIG. 3a-3d; the notification issued to the master device is based on the identifying information of the remote device i.e. which user account the remote device is associated with). 
Randazzo does not explicitly teach that the indication is NFC indication and the receiving is performed over short range wireless communication comprising at least one of Bluetooth, Zigbee, Ultra-wideband, Wi-Fi and NFC. 
Silberschatz, however, teaches that one or more devices may be capable of connecting with other devices, computers, or electronic devices wirelessly such as through near field communications ( NFC), Bluetooth® Wi-Fi, or mobile broadband networks (see e.g. para. [0140]) for sending and receiving, wherein the communication protocol include short range communication protocols and using the NFC or Bluetooth® would require NFC or Bluetooth® indication at least once as known in the art. 
Randazzo and Silberschatz are in a same or similar field of communicating wirelessly, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688